Citation Nr: 0821284	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  04-31 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1965 to 
August 1968 and from July 1971 to July 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  In April 2006, the Board remanded the 
veteran's claim for additional development.


FINDINGS OF FACT

1.  It is as likely as not that the veteran experienced 
stressful events during his military service in Vietnam.

2.  The veteran has PTSD that is attributable to his in-
service stressors.


CONCLUSION OF LAW

The veteran has PTSD that is the result of disease or injury 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection for PTSD specifically 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2007); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f).  Section 4.125(a) requires the diagnosis to 
conform to the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).

A review of the post-service medical records reveals that the 
veteran has a history of treatment for symptoms of PTSD since 
2002, predominantly through the VA outpatient clinic in 
Massena, New York.  In November 2002, H.E.V., M.D., of the 
North Country Veterans' Clinic provided a diagnosis of PTSD.  
Dr. H.E.V. linked the diagnosis to a stressor involving an 
in-service helicopter accident where four crew members were 
decapitated and the veteran picked up a helmet with a head 
still inside.  The report referenced the provisions of DSM-
III and not DSM-IV.

Pursuant to the Board's remand, in December 2007, the veteran 
underwent VA examination in connection with the claim.  After 
reviewing the claims file, interviewing the veteran, and 
examining the veteran, the examiner provided a diagnosis of 
PTSD.  In the examiner's opinion, the veteran's PTSD symptoms 
were clearly service connected and clearly caused by reported 
combat-related experiences in Vietnam.  The examiner stated 
that his opinion was provided with a high degree of 
confidence.  The veteran reported stressors to the examiner 
of participating in firefights during military service and 
witnessing the helicopter crash that resulted in 
decapitation.

Based on the post-service medical evidence, it is clear that 
the veteran has been diagnosed and treated for PTSD.  His 
PTSD has been linked to his military service, specifically 
when he was stationed in Vietnam.  Nevertheless, there must 
be sufficient evidence showing that the claimed in-service 
stressor(s) actually occurred for service connection to be 
warranted.

The veteran has set forth several traumatic experiences that 
took place during his military service in Vietnam, including 
the helicopter crash specified in the VA examination report.  
He also stated that he was involved in an operation where a 
helicopter was shot down and the crew, including himself, was 
pinned down by enemy fire.  The veteran engaged in a 
subsequent firefight and four fellow service members were 
killed.

The veteran's service medical and personnel records do not 
contain specific evidence of the alleged in-service 
stressors.  Additionally, the medals that the veteran 
received (Vietnam Service Medal, Vietnam Campaign Medal, and 
National Defense Service Medal) are not indicative of 
participation in combat.  Even so, the Board finds that other 
information included in the veteran's personnel records tends 
to support the occurrence of the stressors.

The veteran's military occupational specialty for his first 
period of service was noted as light weapons infantryman.  
The associated code began with "11B," which corresponds 
with the infantry.  During his service in Vietnam, the 
veteran had the same code, although the specialty was 
characterized as security guard.  (A service member with an 
infantry specialty would more likely be involved in combat-
type operations than one without such a specialty.)

The personnel records also indicate that the veteran was 
assigned to the 10th Combat Aviation Battalion during his 
service in Vietnam.  The veteran was a part of both 
Headquarters Company and the 129th Aviation Company within 
that battalion.  The 129th Aviation Company was an assault 
helicopter company that participated in many combat assaults 
during the time period that the veteran was assigned to the 
company.  In general, the 10th Combat Aviation Battalion 
conducted several combat operations.  From October 1966 to 
December 1966, the battalion conducted Operation Geronimo, in 
which the veteran stated he was a participant.  Lastly, in 
the personnel records, the veteran is listed as a participant 
in phase I, II, and III of the Vietnam Counteroffensive 
campaign.

The Board notes that should reasonable doubt arise on a 
particular issue, such doubt will be resolved in favor of the 
veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).  In this case, there is reasonable doubt as 
to whether the veteran's claimed in-service stressors 
occurred.  In light of the information regarding the 
veteran's service in Vietnam, his in-service stressors are 
consistent with service as an infantryman assigned to a 
combat aviation unit.  When resolving reasonable doubt in 
favor of the veteran, the Board finds that the combat-related 
stressors occurred.

Given the Board's finding regarding the occurrence of an in-
service stressor, and the December 2007 VA examiner's 
diagnosis of PTSD and persuasive opinion attributing the 
disorder to stressors in Vietnam, the Board finds that 
service connection for PTSD is warranted when resolving 
reasonable doubt in favor of the veteran.  Thus, the appeal 
is granted.


ORDER

Service connection for PTSD is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


